The opinion of the court was delivered by
Mason, J.:
The amount of the alternative money judgment in favor of the defendant in this action of replevin was modified by this court on the ground that the evidence did not show the property involved to be of that value. The defendant moves for a change in that order because the value had been agreed to by the parties. The record shows this to be the case — a fact that was overlooked in the original decision. The modification is withdrawn and the judgment as rendered by the district court .is affirmed in full. A motion for- a rehearing filed by the plaintiff is overruled.